DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on February 24, 2021 in response to the Office Action mailed on December 24, 2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 7-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laracey (US 2011/0251892), in view of  Smets et al. (US 2014/0263625, hereinafter Smets).
With respect to claims 1, 8 and 13 Laracey discloses a computer-implemented method and system for use in facilitating communication with a point of sale (POS) terminal (abstract), the method comprising:
receiving, at a point of sale (POS) terminal associated with a merchant, a selection of a modified contactless payment option for a transaction between a consumer and the merchant, the POS terminal lacking local wireless payment device capabilities (paragraphs [0055] and [0057]);
presenting, by the POS terminal, at least one transaction detail associated with the transaction and specific to the POS terminal and/or the transaction to the consumer, thereby permitting the user to capture and direct the at least one transaction detail to a payment network (paragraphs [0037] and [0051]); 
after presenting the at least one transaction detail (paragraph [0059]), receiving, by the POS terminal, a transaction setup message specific to the transaction from the payment network, the transaction setup message including a payment account credential for a payment account associated with the consumer and linked to the transaction by the at least one transaction detail (figures 4A-4C; paragraphs [0037] and [0055]); 
in response to the transaction setup message, generating by the POS terminal, an authorization request for the transaction, the authorization request including the payment account 
transmitting, by the POS terminal, the authorization request for the transaction to the payment network, via an acquirer associated with the merchant, thereby initiating the transaction without interacting locally with a payment device associated with the payment account (figures 4A-4C; paragraphs [0037] and [0051]).
Laracey discloses all of the limitations above but does not explicitly disclose the feature wherein the POS terminal lacking local wireless payment device capabilities.
However, Smets teaches the feature wherein the POS terminal lacking local wireless payment device capabilities (paragraph [0025]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Laracey to include the feature wherein the POS terminal lacking local wireless payment device capabilities as taught by Smets  in order to facilitate contactless payment.
With respect to claims 2, 11, 12 and 14 Laracey further discloses a method, wherein presenting the transaction detail includes presenting at least two of a transaction ID, the merchant ID associated with the merchant, and the amount of the transaction (figures 8A-8E; paragraphs [0037] and [0051]).
With respect to claims 3 and 15 Laracey further discloses a method, wherein presenting the transaction detail includes presenting, by the POS terminal, a computer-readable symbol representative of the transaction detail, thereby permitting a communication device associated with the consumer to scan the computer-readable symbol to acquirer the transaction detail (figures 4A-4C; paragraphs [0037] and [0051]).
claim 4 Laracey further discloses a method, wherein receiving the transaction setup message includes receiving the transaction setup message via the acquirer associated with the merchant (figures 4A-4C; paragraphs [0037] and [0051]).
With respect to claim 7 Laracey further discloses a method, wherein the at least one transaction detail includes a terminal ID specific to the POS terminal (figures 4A-4C; paragraphs [0037] and [0051]); and wherein the authorization request includes the at least one transaction detail (figures 4A-4C; paragraphs [0037] and [0051]).
With respect to claim 9 Laracey further discloses a method, wherein the consumer ID includes a mobile phone number of the consumer (paragraph [0065]).
With respect to claim 16 Laracey further discloses a method, wherein the computer-readable indicia includes one of a QR code and a barcode (figures 4A-4C; paragraphs [0037] and [0051]).
With respect to claim 17 Laracey further discloses a method, wherein the transaction detail further includes the amount of the transaction; and wherein the transaction setup message includes the amount of the transaction (figures 4A-4C; paragraphs [0037] and [0051]).

Claims 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laracey and Smets as applied to claims 1, 8 and 9 above, and further in view of Fuentes et al. (US 2013/0054468, hereinafter Fuentes).
With respect to claims 5 and 6 Laracey and Smets teaches all of the limitations above but neither Laracey nor Smets teaches the feature wherein the transaction setup message includes an ISO 8583 standard message and wherein the authorization request includes an ISO 8583 standard message.

Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Laracey and Smets to include the feature wherein the transaction setup message includes an ISO 8583 standard message and wherein the authorization request includes an ISO 8583 standard message as taught by Fuentes in order to secure the transactions.
With respect to claim 10 Laracey further teaches the feature wherein the multiple transaction details include a transaction ID, the merchant ID associated with the merchant, and the amount of the transaction; wherein the transaction setup message includes at least one of the transaction ID, the merchant ID associated with the merchant, and the amount of the transaction (figures 4A-4C; paragraphs [0037] and [0051]); and 
Fuentes teaches the feature wherein the transaction setup message further includes an ISO 8583 standard message (abstract and paragraphs [0019] – [0020]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Laracey and Leason to include the feature wherein the transaction setup message further includes an ISO 8583 standard message as taught by Fuentes in order to secure the transactions.

Response to Arguments
Applicant's arguments filed on February 24, 2021 have been fully considered but they are not persuasive. 

With respect to the other independent claims, applicant has argument similar to the argument regarding claim 1, which has been described above. 
Accordingly the rejection remain as is.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ROKIB MASUD/Primary Examiner, Art Unit 3687